UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1866


In Re:   SAMUEL IRVIN WHITE,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (1:06-cr-00002-CMH-1; 1:10-cv-00935-CMH)


Submitted:   December 15, 2015               Decided:   December 28, 2015


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel Irvin White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel    Irvin   White     petitions    for    a   writ    of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.        Our review of the district court’s

docket    reveals   that   the   district    court   entered     an   order   and

judgment on November 16, 2015, denying relief on White’s § 2255

motion.     Accordingly, because the district court has recently

decided White’s case, we deny the mandamus petition as moot.                  We

grant leave to proceed in forma pauperis.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                PETITION DENIED




                                      2